DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments filed on 06/15/2022 regarding claims 1 and 24 have been acknowledged by the Examiner. Claims 3-4 and 20-21 remain cancelled and no new claims have been added.
Thus, claims 1-2, 5-19 and 22-24 will be further considered by the Examiner.
Response to Arguments
Applicant’s amendments and the Examiner’s amendment as discussed below overcomes the current 112b rejection of claim 24. The 112b rejection of the claim has been withdrawn.
Applicant’s amendments, prior art arguments, and the inclusion of allowable and amended claim limitations of claim 24 into independent claims 1 and 22 via the Examiner’s Amendment overcomes the current prior art rejections- the rejections are therefore withdrawn and claims 1 (and its dependents) and 22 are being allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jaksha Tomic on 06/29/2022.
The application has been amended as follows: 
Claim 1: “…and wherein a material of the cushioning layer (1) and the supporting layer (2) is nonelastic and comprises a non-woven material; and wherein the compression bandage is only elasticized by means of stitch-bonding.”
Claim 2: “…a thickness of the cushioning layer (1)…”
Claim 22: “…and wherein a material of the cushioning layer (1) and the supporting layer (2) is nonelastic and comprises a non-woven material; and wherein the compression bandage is only elasticized by means of stitch-bonding.”
Claim 24: (canceled)
Allowable Subject Matter
Claims 1-2, 5-19, and 22-23 as presented in the claims filed 06/15/2022 with the incorporation of the Examiner’s Amendments are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 22 are allowed because the closest prior art of record does not disclose the invention of claims 1 and 22 (as modified via the Examiner’s amendment as discussed above). The closest prior art of record is the combination of Griesbach (US 6663584 B2), Zafiroglu (US 4897297 A), and Dua (US 20180169963 A1). The prior art combination is silent regarding the specific limitations of “by means of stitch-bonding where the stitch length is 1.5 to 3 mm at a sewing thread tension of not more than 4cN” and “wherein the compression bandage is only elasticized by means of the stitch-bonding”, wherein these limitations of the process and specifics of how the layers of the bandage are manufactured are critical to the claimed ranges of elasticity and increase in stretch. Claims 2, 5-19, and 23 are being allowed with an Examiner’s Amendment (see above). All other claims have been or remain cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        June 29, 2022

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786